Citation Nr: 1614258	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  01-05 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic musculoskeletal low back pain with dorsal column stimulator implant, currently rated as 40 percent disabling from April 12, 2007; 100 percent from September 4, 2007; 40 percent from November 1, 2007; 100 percent from November 21, 2007; 60 percent from January 1, 2008; and 40 percent from August 1, 2015.

2.  Entitlement to an increased rating for schizoaffective disorder and major depressive disorder with psychotic features, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served in the Florida Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty training (IDT), including one such period from October 1980 to May 1981.

The low back disability claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating for the Veteran's back disorder.  The Veteran's claim for TDIU was denied in a March 2010 rating decision.  The psychiatric disability claim comes before the Board on appeal from an October 2005 rating decision denying the Veteran's claim for a rating in excess of 20 percent for his service-connected schizoaffective disorder and major depressive disorder with psychotic features.  

In a February 2005 rating decision, the RO assigned a 20 percent rating for the Veteran's lumbar spine disability, effective October 21, 2004.  In a September 2007 rating decision, the Veteran was assigned a 40 percent rating, effective from April 12, 2007.  The Veteran has also been granted two periods of temporary total rating based on the need for convalescence (from September 4, 2007 to October 31, 2007, and from November 21, 2007 to December 31, 2007) as a result of surgical procedures for his service-connected lumbar spine disability.  In a March 2010 rating decision, the Veteran was assigned a 60 percent rating for his lumbar spine disability from January 1, 2008, due to a clerical error of the RO.  After a December 2013 proposed action, this rating was reduced to 40 percent, effective August 1, 2015.  Despite these increases granted by the RO, the issue of an increased rating for the Veteran's low back disability remains on appeal, as the Veteran is presumed to seek the maximum possible evaluation.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran presented testimony at an August 2002 videoconference hearing before a Board Veterans Law Judge.  A transcript of this hearing is in the Veteran's claims folder.  The Veteran was notified that this judge had retired from the Board, and was given the opportunity for another hearing.  In an April 2006 statement, he declined another hearing.

In October 2003, September 2006, and August 2008, the Board remanded the low back disability claim for additional development.  In a May 2011 Board decision, the Board found that the Veteran's low back disability merited a 20 percent rating prior to April 11, 2007, and remanded his claim of entitlement to an increased rating for low back disability from April 12, 2007 for further development.  The May 2011 Board decision also remanded the Veteran's claim for a total disability rating based on individual unemployability (TDIU) for further development.

Also in the May 2011 decision, the Board erroneously determined that the RO had not issued a Statement of the Case (SOC) addressing the Veteran's claim for an increased rating for his service-connected schizoaffective disorder and major depressive disorder with psychotic features.  An SOC on this claim was issued in August 2006, and a timely formal appeal was filed in August 2006.  Thus, the psychiatric claim is properly in appellate status.  

The issues of (1) entitlement to an increased rating for chronic musculoskeletal low back pain and (2) entitlement to a rating in excess of 40 percent for schizoaffective disorder and major depressive disorder with psychotic features are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran filed a claim for housebound status or permanent need for regular attendance in May 2010.  While the Veteran was afforded a VA examination, the RO has not adjudicated this claim by issuing a rating decision.  The Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran has experienced psychiatric symptoms such as depression, anxiety, suspiciousness, sleep impairment, mood disturbances, persistent auditory hallucinations, and suicidal and homicidal ideations, due to his schizoaffective disorder and depressive disorder with psychotic features.  The evidence demonstrates occupational and social impairment with deficiencies in most areas.

2. The Veteran's psychiatric disorder does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.

3. The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 40 percent, but no higher, for schizoaffective disorder and major depressive disorder with psychotic features have been met from February 10, 2003.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Codes 9211, 9434 (2015).  This rating is assigned based on a 70 percent rating from the rating criteria, with a 30 percent historical offset outlined in the initial rating decision.

2. The criteria for assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Schizoaffective Disorder and Major Depressive Disorder with Psychotic Features

Throughout the rating period on appeal, a 20 percent evaluation has been assigned for the Veteran's schizoaffective disorder and major depressive disorder with psychotic features.  In its initial rating decision, the RO determined that a 20 percent rating was merited for aggravation of the Veteran's psychiatric disorder due to his service-connected low back disability.  This rating is derived from an evaluation of 50 percent for occupational and social impairment with reduced reliability and productivity, discounted by a 30 percent rating for primary psychiatric illness existing independent of the low back disability.  See July 2000 Rating Decision.  The Veteran's claim for an increased rating was received in February 2003.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the Veteran has been assigned a 20 percent evaluation for his service-connected schizoaffective disorder and major depressive disorder with psychotic features throughout the appeal period.  

Schizoaffective disorder and other mental disorders, including depressive disorder, are evaluated pursuant to 38 C.F.R. § 4.130, DCs 9211, 9434.  Under this formula, a 50 percent evaluation is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 10 to 60 as determined by treatment providers and VA examiners.  These scores are indicative of moderate to very serious impairment.  According to the DSM-V, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  Scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends). Scores ranging from 11 to 20 reflect some danger of hurting self or others (e.g. suicide attempts without clear expectation of death; frequently violent; manic excitement), occasionally fails to maintain minimal personal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  Scores from 1 to 10 indicate persistent danger of hurting self or others (e.g., recurrent violence), persistent inability to maintain minimal personal hygiene, or serious suicidal act with clear expectation of death.

In May 2000, the Veteran underwent a psychological assessment at the VA.  The testing psychologist noted that the Veteran had extremely elevated F scores on Minnesota Multiphasic Personality Inventory testing, indicating exaggeration of symptoms.  The psychologist noted that elevated F scale scores have been associated with recognition of possible financial gain through exaggerated endorsement of pathology.  VA Treatment Records (VBMS 1/16/2003, pg. 10)

The Veteran attempted suicide on December 31, 2002, and was hospitalized at Baptist Medical Center from January 1 to January 4, 2003.  He had four past suicide attempts, and reported that he wanted to kill himself due to chronic pain.  He had crying spells, sadness, and feelings of helplessness and worthlessness.  He had heard voices since 1995 and had occasional homicidal ideations.  His wife left him on January 5, 2003.   His GAF was 30 on January 2, and 50 at discharge on January 4.  See Social Security Administration Claims File (VBMS 2/25/2003).

The Veteran's ex-wife submitted a statement in July 2004, stating she was divorcing the Veteran due to his mental health.  She stated the Veteran's medication makes him delusional and have hallucinations.  She stated she would find him hiding in the closet from "enemies," and he would go into a daze and forget what they were talking about in the middle of a conversation.  The Veteran's roommate also submitted a statement in July 2004.  The roommate reminded the Veteran to complete personal hygiene tasks, take his medication, and dress appropriately. 

In April 2003 and July 2003, the Veteran reported he had plans to visit his mother and his daughters.  VA Treatment Records (VBMS 6/19/2004, pg. 100, 145).  An April 2003 VA treatment record notes he was able to differentiate reality from his hallucinations.  Id. at 145.  An August 2003 VA treatment record noted the Veteran had suicidal thoughts, but no plan.  He had received morphine for his pain, which also helped to relieve the suicidal thoughts.  He said he hears voices that tell him to harm himself and others.  He had mood swings, difficulty sleeping, and low energy.  He reported he did not have many friends, as he doesn't trust people and is sensitive to criticism.  He did not even trust his wife, and would not eat her cooking because he thought she was trying to poison him.  He was oriented, had clear thought processes, and normal speech.  His GAF was 50.  Id. at 86.

Records note that the Veteran was hospitalized at a private hospital in June 2003 for depression and in September 2004 for suicidal ideations and auditory hallucinations.  See January 2001 Social Security Administration Letter; September 2004 VA Treatment Record (VBMS 9/23/2004, pg. 3).  

VA treatment records from 2003 to 2011 show the Veteran participated in group therapy for schizophrenia and related psychotic disorders.  He was generally appropriate with the group, with the exception of an incident in December 2005, when he got into an argument with another group member.  See, e.g., VA Treatment Records (VBMS 6/22/2006, pg. 62).

The Veteran had a VA psychiatric examination in October 2005.  He reported two hospitalizations in the past year for suicidal thoughts, as well as another hospitalization for suicidal thoughts in 2004.  He estimated a total of nine psychiatric hospitalizations since 1990.  He had previously attempted suicide by running his car into a bridge, after which he awoke in a hospital.  In his most recent suicide attempt, he had put a gun to his mouth, but was discovered by a friend.  He reported that his wife had left him, but he had a female friend who stays with him and helps him. He was close to his two daughters and had about five friends.  The Veteran reported that his auditory hallucinations had begun in 1981 while he was in the military, about six to seven months after experiencing a head injury.  He stated that he hears two voices: one named "Baby" and one named "Hector," who is mean.  He also reported visions of them, but when asked to describe them, gave very vague descriptions.  He endorsed delusions, stating that the television and radio were talking about his life, as well as delusional beliefs about thought insertion and mind control.  He reported sleeping only four to five hours per night.  The Veteran had positive hygiene and grooming, and was alert and fully oriented except that he misstated the correct date by one day.  The examiner noted that while the Veteran reported hearing voices during the examination, he did not seem distracted by auditory hallucinations.  The examiner also noted that he did not exhibit disorganized speech, flattened or inappropriate affect, or poor hygiene/grooming, which is typical of psychotic individuals.  The examiner opined that the Veteran was either fabricating or exaggerating his account of the hallucinations.  The examiner rated his GAF at 60.

On a November 18, 2005, VA treatment visit, the Veteran reported "fighting with death."  He said the voices tell him to "pull his skin back so that they can get out," so he cut himself on his left wrist.  He was involuntarily admitted for psychiatric treatment at the VA Medical Center and discharged on December 2, 2005.  VA Treatment Records (VBMS 6/22/2006, pg. 63-65).

VA treatment records in 2006 note the Veteran's report of increased psychiatric symptoms with increased pain from his other conditions.  For example, in March 2006, the Veteran stated he ran out of pain medication, and the voices and suicidal thoughts increased.  When he was able to receive his pain medication, he started to feel better.  (VBMS 6/22/2006, pg. 26).

He was admitted to the VA for in-patient psychiatric treatment from May 6, 2008 to May 13, 2008.  He reported feeling "trapped in a life of constant pain and looking for a way out," and said that his pain led him to think about hurting himself and others.  He had continued auditory hallucinations telling him things, including urging him to kill people.  He presented with severe chronic back pain.  At admission, his GAF was rated at 10 to 20, and was rated at 50 on discharge.  See VA Treatment Records (VBMS 5/16/2008 and VBMS 11/3/2009).

The Veteran was also admitted for in-patient psychiatric treatment from February 14, 2011 to February 19, 2011, after he became distraught during an EMG test.  He reported voices, suicidal thoughts, sleep disturbance due to chronic pain and nightmares, and low energy.  He had circumstantial thought processes.  On February 14, 2011, he presented himself with two personalities to the attending psychiatrist.  The first personality ("A") was depressed, while the other ("D") wanted to kill "A" and hurt other people.  His GAF was rated at 20.  See VA Clinical Records (Virtual VA at 102, 135, 257-60).   

At an October 2011 VA examination, the Veteran was diagnosed with mood disorder and chronic pain.  He endorsed hearing voices, suffered from anxiety, and had difficulty sleeping at night due to pain.  His mood was managed by medication.  The examiner noted that the last VA examination showed evidence of malingering.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupation tasks.  The symptoms were controlled by medication or only present during periods of significant stress.  The examiner opined that it was difficult to provide an unemployability statement, as it was unclear whether some of the Veteran's asserted psychiatric symptoms were legitimate or not.  The examiner stated that the Veteran may have some concentration and attention problems, and that his variable mood, influenced by chronic pain and maladaptive coping, may interfere with interpersonal relationships in a workplace.  

Private records show that the Veteran was hospitalized from June 18, 2015 to June 24, 2015 after attempting to set himself on fire and threatening to jump off a bridge.  He appeared to be having auditory hallucinations, intermittently displayed.  See Private Treatment Records (VBMS 7/1/2015).

Accordingly, after a thorough review of the evidence, the Board finds that the impact of the Veteran's psychiatric illness on his social and occupational functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  In this regard, the Board acknowledges that the GAF scores assigned to this disability have reflected various levels of impairment-from moderate to serious.  However, it is the symptoms specifically noted in the Veteran's VA examinations, treatment records, and personal statements that are of the utmost significance.

In this regard, the Board finds that the symptomatology associated with the Veteran's service-connected schizoaffective disorder and depressive disorder with psychosis have been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or  mood.  The Veteran has exhibited symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, circumstantial speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing effective work and social relationships, suicidal ideation and intermittent danger to himself or others, speech intermittently illogical, obscure or irrelevant, impaired impulse control, and persistent delusions or hallucinations.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as well as the VA and private treatment providers/examiners.  While there have been some questions of malingering, the behaviors of the Veteran have been real enough to cause his wife to leave.  He has also had numerous hospitalizations and instances of self-harm.

The Board has thoroughly reviewed the record and finds that the medical evidence shows that the Veteran's symptoms of schizoaffective disorder and depressive disorder with psychosis have been consistent and are of such severity as to warrant a 70 percent evaluation throughout the rating period on appeal.  After offsetting this rating with the 30 percent previously determined to exist prior to aggravation by the Veteran's service-connected low back disorder, this amounts to a 40 percent rating.

The Board recognizes that the Veteran has been hospitalized due to his psychiatric disabilities during the period on appeal.  However, the evidence does not show that any of these hospitalizations included surgery or immobilization, or exceeded 21 days, as is required for a temporary total disability rating under 38 C.F.R. §§ 4.29, 4.30. 

The Board also recognizes that the Veteran was not employed during the period under consideration.  However, no medical professional has provided any opinion indicating that the Veteran's psychiatric symptoms alone have caused total occupational and social impairment.  In this regard, he has been married three times, endorses a good relationship with his daughter, reported having friends, and has consistently attended group behavioral therapy and behaved appropriately.  Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes and ability to communicate have been generally intact throughout the appeal period.  While he has consistently endorsed auditory hallucinations, examiners have noted he was able to discern reality from hallucinations.  Further, some examiners have expressed concerns about malingering or the exaggeration of symptoms.  Thus, in this case, the symptoms shown in the record do not equate to total occupational and social impairment.  Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's schizoaffective disorder with psychosis warrants a 70 percent evaluation, but no higher.

The Board additionally finds that the Veteran's psychiatric symptoms do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's psychiatric symptomatology as described above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and a 40 percent schedular disability rating (a 70 percent rating discounted by 30 percent for non-service-connected disability) is appropriate.  See Thun, 22 Vet. App. at 115.  A referral for extraschedular consideration is not warranted because his psychological symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by this service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

II. Entitlement to TDIU

A request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether TDIU is warranted as a result of that disability.  Id.

A TDIU rating may generally be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  Based on the Board's grant of an increased evaluation for schizoaffective disorder in this decision, the Veteran now meets the schedular criteria from February 10, 2003, the date of his claim for an increased psychiatric rating.  Under the combined rating table in 38 C.F.R. § 4.25, the Veteran now has a combined rating of 69 from that date, which rounds up to a combined rating of 70 percent.  Therefore, consideration of TDIU on an extraschedular basis is unnecessary.  38 C.F.R. § 4.16(b).  

Marginal employment shall not be considered gainful employment.  The ability to work sporadically or for just a few hours a day is not substantially gainful employment. Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Further, 38 C.F.R. § 4.18 states that consideration is to be given to the circumstances of employment in individual claims where "the employment was only occasional, intermittent, tryout or unsuccessful."

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to establish TDIU. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Here, the Board finds that the Veteran's service-connected low back and psychiatric disabilities prevent substantially gainful employment.  In arriving at this conclusion, the Board has reviewed the Veteran's educational, medical, and employment history.  The record reflects that the Veteran last worked as a cook in the Army in June 2004.  Before then, his last job was as a supervisor for a local county highway patrol.  See September 2008 Application for TDIU.  The Veteran has been receiving Social Security disability benefits for his back disorder since 1989.  See January 2009 Veteran Statement; Social Security Administration Records.  

The Veteran's treating VA psychologist opined in January, June, and December 2010 that the Veteran is "totally and permanently unemployable due to his service-connected disabilities."  See Virtual VA Clinical Records at 325, 441, 546.  The psychologist noted that the Veteran has not been able to work since 1989 due to his chronic back pain, mood swings, and hearing voices.

Similarly, the February 2010 VA examiner opined that the Veteran's service-connected low back condition precludes physical or sedentary employment.  He noted that due to the Veteran's pain and limitation of motion of the spine, there is no way he could maintain a 40-hour work week on a regular basis.  It was also noted in a February 2010 VA examination that his schizoaffective disorder causes some social dysfunction due to occasional paranoid ideation and guardedness toward others.

The Veteran was provided examinations for multiple service-connected disabilities in October 2011 to assess his entitlement to TDIU.  The psychiatric examiner opined that it was difficult to provide an unemployability statement, as it was unclear whether some of the Veteran's asserted psychiatric symptoms were legitimate or not.  The examiner stated that the Veteran may have some concentration and attention problems, and that his variable mood, influenced by chronic pain and maladaptive coping, may interfere with interpersonal relationships in a workplace.  Examiners opined that the Veteran's service-connected hernia and low back disabilities did not preclude sedentary employment.  No opinion was provided as to the collective impact of the Veteran's multiple service-connected disabilities.  

As discussed above, psychiatric treatment records show occupational and social impairment, exhibited by symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, circumstantial speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing effective work and social relationships, suicidal ideation, speech intermittently illogical, impaired impulse control, and persistent delusions or hallucinations.  With regard to his low back, the Veteran has frequently endorsed severe pain, has difficulty ambulating, and has a limited range of motion in his back. 

Based on the foregoing, and resolving reasonable doubt in his favor, the Board finds that the medical evidence supports an award of TDIU.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating of 40 percent for schizoaffective disorder and major depressive disorder with psychosis, from February 10, 2003, is granted. 

A TDIU is granted.






REMAND

In an increased rating claim, the Veteran is presumed to seek the maximum possible evaluation.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the above grant of 40 percent for schizoaffective disorder (discounted from a 70 percent rating due to aggravation) is not a full grant of benefits, the Veteran's psychiatric claim remains in appellate status.  Furthermore, with the exception of private psychiatric records from June 2015, the most recent medical records in the claims file are VA records from November 2011.  The Veteran was last afforded a VA examination with regard to his spine in September 2012, and was last afforded a VA examination with regard to his psychiatric disabilities in October 2011.  Additional development, as outlined below, is needed to ascertain the current severity of the Veteran's low back and psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has received, particularly at Baptist Medical Center or at any VA healthcare system or facility since November 2011.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review before the examination. 

The claims file, including a copy of this Remand and any evidence subsequently obtained, must be made available to and reviewed by the examiner.  All appropriate testing, including range of motion testing, should be conducted.  The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his schizoaffective disorder and major depressive disorder with psychotic features.

The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to his service-connected psychiatric disorder.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected psychiatric disorder found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned in accordance with DSM-IV, along with an explanation of the number assigned.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied in this case, as the appeal arose before August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

A complete rationale should be given for all opinions and conclusions expressed.

4. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


